NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 5, 2012*
                                  Decided December 21, 2012

                                            Before

                              ILANA DIAMOND ROVNER, Circuit Judge 

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 12‐1884

JASMINE JIMENEZ,                                     Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 11‐cv‐4707
MICHAEL J. WALLER and LAURA
HORNER,                                              John W. Darrah,
    Defendants‐Appellees.                            Judge.

                                          O R D E R

        Jasmine Jimenez sued prosecutors Michael Waller and Laura Horner under 42 U.S.C.
§ 1983, alleging that they deprived her of her rights as a victim of a sexual assault, including
the right to make a victim impact statement at the trial of the man accused of assaulting her.
The district court dismissed the suit, and we affirm.




       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1884                                                                                Page 2

        Jimenez and her mother, Denise Rotheimer, contacted Horner, an assistant State’s
Attorney for Lake County, in early 2003 seeking information about the pending trial of
Michael DeSario. DeSario was accused of sexually assaulting Jimenez, a minor at the time.
Jimenez asked for permission to make a victim impact statement and retain legal counsel,
rights that she believes Illinois law provides. Horner denied her requests. DeSario later
pleaded guilty, but Rotheimer objected to the proposed sentence. In light of Rotheimer’s
objection, the court issued a sentence higher than the parties had proposed. DeSario was
paroled from prison in February 2009; two months later in April, DeSario was reimprisoned
for violating his parole. Jimenez and Rotheimer contacted the prosecutor in April, again
asking for information about DeSario’s parole violation and requesting to make a victim
impact statement. But Waller, the Lake County State’s Attorney, refused their requests.

         Jimenez sued under 42 U.S.C. § 1983 in July 2011, alleging that the two defendants
deprived her of rights afforded to victims of crime under Illinois law, including the right to
counsel, the right to information about the prosecution against DeSario, and the right to
present a victim impact statement. See 725 ILCS 120 §§ 4, 6. She sought a declaration that
Illinois’s victims’ rights laws violate the due process clause of the Fourteenth Amendment
of the United States Constitution because they do not provide a right to sue for damages,
see id. § 9. She also requested an order requiring the state trial court to file her victim impact
statement in DeSario’s criminal case. The district court dismissed the complaint, concluding
that Jimenez failed to allege the denial of a federal right.

        Jimenez argues on appeal that the district court erred in dismissing her case because
it ignored the federal basis of her asserted rights. She points to the Illinois Rights of Crime
Victims and Witnesses Act (725 ILCS 120), the federal Crime Victims’ Rights Act (18 U.S.C.
§ 3771), the Illinois Constitution, and the United States Constitution as bases for her asserted
federal victims’ rights. She also maintains that Illinois law unconstitutionally denies her the
opportunity to enforce these rights.

        The district court correctly ruled that state law alone does not provide Jimenez with
an enforceable federal right for purposes of § 1983. See Goros v. Cnty. of Cook, 489 F.3d 857,
859–60 (7th Cir. 2007). Additionally, the federal Crime Victims’ Rights Act applies only to
victims of federal crimes, see 18 U.S.C. § 3771(e), and DeSario was convicted under Illinois
law. Jimenez may also be attempting to assert another legal theory: that her victim impact
statement and information about the DeSario prosecution are forms of speech protected by
the First Amendment, which as a matter of due process applies to the states. See McIntyre v.
Ohio Elections Comm’n, 514 U.S. 334, 336 n.1 (1995).

       Without deciding whether the rights that Jimenez wants to enforce are
constitutionally protected, we conclude that Jimenez’s claims fail for other reasons. To the
No. 12‐1884                                                                               Page 3

extent that she seeks relief to remedy a past wrong, her claim is untimely. The statute of
limitations for a § 1983 suit in Illinois is two years. See Wallace v. Kato, 549 U.S. 384, 387
(2007); Ray v. Maher, 662 F.3d 770, 772–73 (7th Cir. 2011). The clock began running for
Jimenez, at the latest, in April 2009, when DeSario was reimprisoned for his parole
violation; this was the last time that, according to Jimenez, the defendants refused to accept
her victim impact statement or give her information about DeSario. See Draper v. Martin, 664
F.3d 1110, 1113 (7th Cir. 2011); Brooks v. Ross, 578 F.3d 574, 578–79 (7th Cir. 2009). She could
have brought her § 1983 suit within two years of April 2009; instead, she sued in July 2011.
Both parties addressed the issue of the time bar in their briefs, but Jimenez offers no excuse
for her untimeliness and no reason to toll the statute of limitations.

        Additionally, to the extent that Jimenez seeks declaratory or injunctive relief barring
any future denial of her attempt to make a victim impact statement, she fails to allege
standing. She does not assert that she is likely to be the victim of another crime or that she
will otherwise be denied the opportunity to make a victim impact statement in the future;
such a possibility depends on mere speculation about unforeseeable events, which is
insufficient to establish either an ongoing injury or a likelihood of future harm. See Los
Angeles v. Lyons, 461 U.S. 95, 102–05 (1983); Sierakowski v. Ryan, 223 F.3d 440, 442–44 (7th Cir.
2000). Absent a plausible ground for alleging ongoing injury, Jimenez lacks standing to sue.

        Finally, Jimenez asserts on appeal that the district court erred in awarding attorney’s
fees to Waller and Horner. Because the district court made no such order, we do not address
this contention.

                                                                                   AFFIRMED.